UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TYLER TOMCZAK, Derivatively on Behalf                 No. 19-8046
of MGT CAPITAL INVESTMENTS, INC.,
                                                      NOTICE OF PLAINTIFF’S
                      Plaintiff,                      UNOPPOSED MOTION FOR
                                                      PRELIMINARY APPROVAL
       v.                                             OF DERIVATIVE SETTLEMENT

ROBERT B. LADD, ROBERT HOLMES
and MICHAEL ONGHAI,

                      Defendants,

       and

MGT CAPITAL INVESTMENTS, INC.,

                      Nominal Defendant.


       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Unopposed Motion for Preliminary Approval of Derivative Settlement; the accompanying

Declaration of Thomas J. McKenna and exhibits thereto, including the Stipulation of Settlement

by and between the parties named herein (the “Stipulation”); and upon all prior papers and

proceedings herein, Plaintiff Tyler Tomczak, in coordination with Arthur Aviles, a plaintiff in a

related action captioned Aviles v. Ladd, No. 1:13-cv-01700-UNA (D. Del.), will move this Court,

before the Honorable Victor Marrero, at the Daniel Patrick Moynihan United States Courthouse,

located at 500 Pearl St., New York, NY 10007-1312, on a date and at a time designated by the

Court, pursuant to Federal Rule of Civil Procedure 23.1, for entry of the accompanying [Proposed]

Order Preliminarily Approving Derivative Settlement And Providing For Notice (the “Preliminary

Approval Order”) (a copy of which is attached as Exhibit B to the Stipulation), which will: (i)

preliminarily approve the settlement embodied by the Stipulation (the “Settlement”); (ii) approve


                                               1
the form, substance, and requirements of the proposed form of notice to the shareholders of MGT

(the “Notice”); (iii) set a schedule for dissemination of the Notice, submission of papers regarding

the Settlement and any related award of attorneys’ fees and expenses, and a hearing on the

Settlement; and for such other and further relief as this Court may deem just and proper.

Dated: May 29, 2020                                  Respectfully submitted,


                                                      /s/ Thomas J. McKenna
                                                     GAINEY McKENNA & EGLESTON
                                                     Thomas J. McKenna
                                                     Gregory M. Egleston
                                                     501 Fifth Avenue, 19th Floor
                                                     New York, NY 10017
                                                     Telephone: (212) 983-1300
                                                     Email: tjmckenna@gme-law.com
                                                            gegleston@gme-law.com

                                                     Counsel for New York Plaintiff

                                                     BRAGAR EAGEL & SQUIRE, P.C.
                                                     W. Scott Holleman
                                                     885 Third Avenue, Suite 3040
                                                     New York, NY 10022
                                                     Telephone: (917) 325-3798
                                                     Email: holleman@bespc.com

                                                     Counsel for Delaware Plaintiff




                                                 2
